DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama et al., (US 2011/0257499; hereinafter de la Rama).
Regarding claim 1, de la Rama discloses (Figures 1, 4, and 7) a catheter (10) comprising: a catheter body (12) having a proximal region (14), a neck region (18), and a distal region (16), ([0030]); and a shaping wire (38), including a proximal portion bonded to the catheter body (the proximal portion must be bonded to the catheter body 12 or it would move around within the catheter body 12 and be inoperable for its intended purpose), having a proximal end, and a distal portion disposed within the distal region of the catheter body to predispose the distal region of the catheter body into at least a partial loop, wherein the distal portion of the shaping wire (38) has a circular transverse cross- sectional shape and the proximal portion has a non-circular (flat) transverse cross-sectional shape defining a bonding surface area ([0034]-[0042]: Examiner notes that the second deflection wire, which corresponds to the shaping wire of the claim, is mislabeled in paragraph [0042] as element 32, but it should be element 38 as it is referred to in the remainder of the reference; it is taught that the second deflection wire has a distal portion with a cylindrical/circular transverse cross-section and a proximal portion with a flat transverse cross-section).
de la Rama further discloses that the proximal end of the proximal portion terminates somewhere between line A-A and line B-B in Figure 1 (Fig. 7 shows the cross-section of neck region 18 along line B-B in Fig. 1 and shaping wire 38 is visible in this cross-section; Fig. 4 shows the cross-section of proximal region 14 along line A-A in Fig. 1 and shaping wire 38 is not visible in this cross-section), but fails to disclose that the proximal end of the proximal portion terminates specifically within the neck region of the catheter body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de la Rama to include the proximal end of the proximal portion terminating within the neck region of the catheter body because it would have been obvious to terminate the proximal end at any point along the catheter body, including within the neck region (e.g. the proximal end of the neck region 18 or the distal end of the proximal region 14), as long as the shaping wire 38 extends through the neck portion 18 and is connected to the activation wire 32, as these are the requirements disclosed for the shaping wire 38. Since these requirements are fulfilled when the proximal end of the proximal portion terminates within the neck region (e.g. the proximal end of the neck region 18 or the distal end of the proximal region 14), these configurations will still allow for deflection of the neck region and the device will remain operable for the intended use. 
Regarding claim 4, de la Rama further discloses (Figures 1, 4, and 7) wherein the proximal portion of the shaping wire (38) has a rectangular transverse cross-sectional shape ([0039]).  
Regarding claim 8, de la Rama further discloses (Figures 1, 4, and 7) that the shaping wire (38) further includes a transition portion between the distal portion of the shaping wire (38) and the proximal portion of the shaping wire (38), and wherein the transition portion promotes a gradual transition from the circular transverse cross-sectional shape of the distal region to the non-circular transverse cross-sectional shape of the proximal portion ([0039]). Specifically, a gradual transition must exist since the more distal portion of the shaping wire (38) may have a cylindrical cross-section, as opposed to the flattened cross-section of the more proximal portion thereof ([0039]), requiring a transition between the two cross-sectional configurations.  9Attorney Docket No. CD-1149US02/82410-0710
Regarding claim 11, de la Rama further discloses (Figures 1, 4, and 7) that the at least a partial loop of the distal region has a fixed radius of curvature ([0032]).  
Regarding claim 21, de la Rama discloses (Figures 1, 4, and 7) a catheter (10) comprising: a catheter body (12) having a proximal region (14) coupled to a handle (22), a neck region (18), and a distal region (16); and an activation wire (32) including a proximal end coupled to an actuator (suitable actuator) within the handle (22) and a distal end coupled to the distal region of the catheter body (12), the activation wire (32) configured to a radius of curvature of the distal region (16); a shaping wire (38) having a proximal end, and including a proximal portion disposed within the neck region (18) of the catheter body and bonded to the catheter body (the proximal portion must be bonded to the catheter body 12 or it would move around within the catheter body 12 and be inoperable for its intended purpose), and a distal portion disposed within the distal region (16) of the catheter body (12) to predispose the distal region (16) into at least a partial loop, wherein the distal portion of the shaping wire (38) has a circular transverse cross-sectional shape and the proximal portion of the shaping wire (38) has a non-circular (flat) transverse cross-sectional shape ([0034]-[0042]: Examiner notes that the second deflection wire, which corresponds to the shaping wire of the claim, is mislabeled in paragraph [0042] as element 32, but it should be element 38 as it is referred to in the remainder of the reference; it is taught that the second deflection wire has a distal portion with a cylindrical/circular cross-section and a proximal portion with a flat cross-section).   
de la Rama further discloses that the proximal end of the proximal portion terminates somewhere between line A-A and line B-B in Figure 1 (Fig. 7 shows the cross-section of neck region 18 along line B-B in Fig. 1 and shaping wire 38 is visible in this cross-section; Fig. 4 shows the cross-section of proximal region 14 along line A-A in Fig. 1 and shaping wire 38 is not visible in this cross-section), but fails to disclose that the proximal end of the proximal portion terminates specifically within the neck region of the catheter body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de la Rama to include the proximal end of the proximal portion terminating within the neck region of the catheter body because it would have been obvious to terminate the proximal end at any point along the catheter body, including within the neck region (e.g. the proximal end of the neck region 18 or the distal end of the proximal region 14), as long as the shaping wire 38 extends through the neck portion 18 and is connected to the activation wire 32, as these are the requirements disclosed for the shaping wire 38. Since these requirements are fulfilled when the proximal end of the proximal portion terminates within the neck region (e.g. the proximal end of the neck region 18 or the distal end of the proximal region 14), these configurations will still allow for deflection of the neck region and the device will remain operable for the intended use. 
Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama, as applied to claim 1 above.
Regarding claim 2, de la Rama teaches the catheter according to claim 1, but fails to teach that the proximal portion of the shaping wire has a width-to-thickness ratio of at least 4. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify de la Rama to include the proximal portion of the shaping wire having a width-to-thickness ratio of at least 4 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Regarding claim 3, de la Rama teaches the catheter according to claim 2, but fails to teach that the width-to-thickness ratio is 4.67. However, the width-to-thickness ratio is a result effective variable which provides an optimum value of size for the catheter. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify de la Rama to include the width-to-thickness ratio as 4.67 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Regarding claim 6, de la Rama further discloses (Figures 1, 4, and 7) that the non-circular transverse cross-sectional shape of the proximal portion of the shaping wire promotes torque transfer from the proximal region of the catheter body to the distal region of the catheter body, since a shaping wire having a flat (non-circular) transverse cross-sectional shape increases torque transfer strength and facilitates transfer of torsional forces (as evidenced by Hayzelden et al., US 2002/0165461; [0042]). de la Rama fails to disclose that the non-circular transverse cross-sectional shape of the proximal portion of the shaping wire promotes specifically 1:1 torque transfer from the proximal region of the catheter body to the distal region of the catheter body. However, the torque transfer is a result effective variable which provides an optimum value for transfer of torsional forces. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify de la Rama to include the torque transfer as 1:1 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Regarding claim 7, de la Rama further discloses (Figures 1, 4, and  7) that the non-circular transverse cross-sectional shape of the proximal portion of the shaping wire increases bonding surface area relative to the circular transverse cross-sectional shape of the distal portion of the shaping wire, since any non-circular shape would increase bonding surface area, as stated in Applicant’s disclosure (Helgeson et al., (US 2017/0274177); ([0009], [0033]). de la Rama fails to disclose that the non-circular transverse cross-sectional shape of the proximal portion of the shaping wire increases bonding surface area specifically by at least 50% relative to the circular transverse cross-sectional shape of the distal portion of the shaping wire. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify de la Rama to include the non-circular transverse cross-sectional shape of the proximal portion of the shaping wire increasing bonding surface area by at least 50% relative to the circular transverse cross-sectional shape of the distal portion of the shaping wire since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(I).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over de la Rama, as applied to claim 1 above, and further in view of Grunewald et al., (US 2013/0304047; hereinafter Grunewald).
Regarding claim 5, de la Rama teaches the catheter according to claim 1, but fails to teach a heat shrink layer about the proximal portion of the shaping wire. However, Grunewald teaches (Figure 9A) a catheter comprising a distal portion having a control wire within a distal region to predispose the distal region into at least a partial loop ([0060]). A heat shrink layer (552) is provided over a proximal portion of the control wire which passes through the proximal region of the catheter ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de la Rama to include a heat shrink layer about the proximal portion of the control wire, which is the shaping wire in de la Rama, as taught by Grunewald, because the modification would provide strain relief to the device (Grunewald, [0063]).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over de la Rama, as applied to claim 8 above.
Regarding claim 9, de la Rama teaches the catheter according to claim 8, but fails to teach that a width of the shaping wire increases by 0.001" for every 0.004" in length through the transition portion. However, this value is a result effective variable which provides an optimal value for the gradual transition between the two cross-sectional configurations. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify de la Rama to include a width of the shaping wire increasing by 0.001" for every 0.004" in length through the transition portion since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B).  
Regarding claim 10, de la Rama teaches the catheter according to claim 8, but fails to teach that a thickness of the shaping wire decreases by 0.001" for every 0.004" in length through the transition portion. However, this value is a result effective variable which provides an optimal value for the gradual transition between the two cross-sectional configurations. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify de la Rama to include a thickness of the shaping wire decreasing by 0.001" for every 0.004" in length through the transition portion since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05(II)(B). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over de la Rama, as applied to claim 1 above, and further in view of Falwell et al., (US 2004/0193239; hereinafter Falwell).
Regarding claim 12, de la Rama teaches the catheter according to claim 1, but fails to teach that the at least a partial loop of the distal region has a variable radius of curvature. However, Falwell teaches a catheter (100) comprising a distal portion (112) configured to predispose a distal region (140) into at least a partial loop, which has a variable radius of curvature ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de la Rama such that the at least a partial loop of the distal region has a variable radius of curvature, as taught by Falwell, because the modification would permit the catheter to be uniquely suited for mapping and/or ablation procedures in difficult endocardial sites, such as, for example, within a blood vessel, such as a pulmonary vein, or an ostium of a blood vessel, such as the ostium of a pulmonary vein (Falwell, [0071]).
Response to Arguments
Applicant’s arguments filed 04/29/2022, regarding the newly amended claim limitations,  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of de la Rama. Under the new interpretation, de la Rama discloses that the proximal end of the proximal portion terminates somewhere between line A-A and line B-B in Figure 1 (Fig. 7 shows the cross-section of neck region 18 along line B-B in Fig. 1 and shaping wire 38 is visible in this cross-section; Fig. 4 shows the cross-section of proximal region 14 along line A-A in Fig. 1 and shaping wire 38 is not visible in this cross-section), but fails to disclose that the proximal end of the proximal portion terminates specifically within the neck region of the catheter body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify de la Rama to include the proximal end of the proximal portion terminating within the neck region of the catheter body because it would have been obvious to terminate the proximal end at any point along the catheter body, including within the neck region (e.g. the proximal end of the neck region 18 or the distal end of the proximal region 14), as long as the shaping wire 38 extends through the neck portion 18 and is connected to the activation wire 32, as these are the requirements disclosed for the shaping wire 38. Since these requirements are fulfilled when the proximal end of the proximal portion terminates within the neck region (e.g. the proximal end of the neck region 18 or the distal end of the proximal region 14), these configurations will still allow for deflection of the neck region and the device will remain operable for the intended use. 
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ponzi (US 6254568). 
Ponzi teaches (Figures 1-2) a catheter including straightening element (50) comprising a proximal portion having a proximal end, wherein the proximal end terminates proximally within the neck region (the region between the proximal and distal regions, seen near the 3-3 line in Figure 2) of the catheter body and wherein the proximal portion is bonded to the catheter body (Col. 5, lines 28-46). Providing this straightening element maximizes stability of the catheter tip section and eliminate any weak spots, i.e., areas of reduced stiffness, at or adjacent the proximal end of the tip section that might develop a residual curve or even kink upon bending (Ponzi; Col. 5, lines 40-46).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794